Citation Nr: 1436758	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-48 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from September 1941 to June 1946.  He died in November 1990 and the appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In June 2012 and November 2013, the Board remanded the case for further development.

Appellant's representative requested burial benefits in a July 2010 VA Form 21-4138.  Since a burial allowance was previously awarded to appellant, see February 1991 letter, there is no need to refer this claim to the agency of original jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran was service-connected for residuals of bayonet wound, through and through, right back, chest and right arm, with injury to muscle groups II, I and VI.  The Veteran died in December 1990 and the death certificate lists cardio respiratory arrest and hypostatic pneumonia as the causes of the Veteran's death.  In November 2013, the appellant requested an opinion to determine whether the Veteran's right through and though wound compromised his lung which directly attributed to his historic pulmonary complaints and to what effect such a relationship could be associated with hypostatic pneumonia or cardiac dysfunction.  In a December 2013 VA opinion, a VA examiner opined that the Veteran's death was not related to service.  The examiner, however, did not address whether the Veteran's service-connected disability contributed to the Veteran's death.  As such, further development is necessary for this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA cardiologist as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service or secondary to any service-connected condition.  

The entire claim file must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected residuals of bayonet wound, through and through, right back, chest and right arm, with injury to muscle groups II, I and VI contributed to his cardio respiratory arrest and hypostatic pneumonia.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



